COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 AYOADE ADEYINKA,                                                 No. 08-19-00030-CR
                                                 §
                              Appellant,                             Appeal from the
                                                 §
 V.                                                           County Criminal Court No. 3
                                                 §
 THE STATE OF TEXAS,                                            of Denton County, Texas
                                                 §
                               Appellee.                        (TC# CR-2017-07343-C)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 5TH DAY OF FEBRUARY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.